Case 1:18-cv-00423-LO-IDD Document 219 Filed 07/23/19 Page 1 of 3 PageID# 16822




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



  LEAGUE OF UNITED LATIN AMERICAN
  CITIZENS - RICHMOND REGION
  COUNCIL 4614, ELIUD BONILLA,
  LUCIANIA FREEMAN,and ABBY JO
  GEARHART,

                             Plaintiffs,             Civil Action No. l:I8-cv-00423(LO/IDD)

                V,



  PUBLIC INTEREST LEGAL FOUNDATION
  and J. CHRISTIAN ADAMS,

                            Defendants.



             STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

         Pursuant to Rule 4l(a)(l)(A)(ii) ofthc Federal Rules of Civil Procedure and the

  agreement among the undersigned parties, the undersigned parties hereby stipulate to the

  dismissal ofthe above-captioned action with prejudice. The Court will retain jurisdiction over

  the Action for the purpose of enforcing compliance with the terms of the parties" agreement.

  Dated: July 22. 2019                     Respectfully submitted.



   By./s/ Christopher S. Jlerlihy                   By /.s. Michael J. Lockerbv
     Christopher S. I lerlihy(VSB No. 93558)           Michael J. Lockerby (Va. Bar No. 24003)
      Anisa A. Somani(VSB No. 86103)                   Eli L. Evans(Va. Bar No. 90700)
      Nicole M. Cleminshaw(VSB No. 92161)             FOLEY & LARDNER LLP
      GeofTrey M. Wyatt (/)ro hue vice)                Washington Harbour
      Sean M. Tepe {j)ro hoc vice)                    3000 K Street, N.W.. Suite 600
      Andrew Hanson {pro hoc vice)                     Washington, D.C. 20007-5109
      Zachary W. Martin (jyro hoc vice)                Telephone: 202-945-6079
      John R. I homburgh II {pro liac vice)            Facsimile: 202-672-5399
      1440 New York Avenue, N.W.                      mlockerby@foley.com
      Washington, D.C. 20005                          eevans@foley.com
Case 1:18-cv-00423-LO-IDD Document 219 Filed 07/23/19 Page 2 of 3 PageID# 16823
Case 1:18-cv-00423-LO-IDD Document 219 Filed 07/23/19 Page 3 of 3 PageID# 16824
